[Cite as In re Jones, 2012-Ohio-4845.]


                                             Court of Claims of Ohio
                                                 Victims of Crime Division
                                                                        The Ohio Judicial Center
                                                               65 South Front Street, Third Floor
                                                                           Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us



IN RE: ROY K. JONES


ROY K. JONES

            Applicant


Case No. V2011-60590

Commissioners:
Necol Russell-Washington, Presiding
William L. Byers IV
Susan G. Sheridan
ORDER OF A THREE-COMMISSIONER PANEL

{¶1} On February 12, 2001, the applicant, Roy Jones, was a victim of criminally
injurious conduct.        The Attorney General has granted the applicant awards of
reparations totaling $17,747.20. The last award granted was decided by the Attorney
General on January 22, 2003.
{¶2} On March 14, 2011, the applicant filed a supplemental compensation application
seeking an additional award for recently incurred allowable expenses. On March 22,
2011, the Attorney General issued a finding of fact and decision for the supplemental
compensation application denying the applicant’s claim since he failed to timely file the
supplemental compensation application pursuant to R.C. 2743.68.              R.C. 2743.68
requires an applicant to submit a supplemental compensation application within five
years from the date of the last decision rendered by the Attorney General, a panel of
commissioners or a judge of the Court of Claims. In the case at bar the last decision of
the Attorney General was rendered on January 22, 2003, and the supplemental
compensation application was not filed until March 14, 2011, over eight years later.
Accordingly, applicant’s claim was denied.
 Case No. V2011-60590                       - 2 -                                  ORDER


{¶3} On April 11, 2011, applicant submitted a request for reconsideration. On June 13,
2011, the Attorney General rendered a Final Decision finding no reason to modify the
initial decision. On June 22, 2011, the applicant filed a notice of appeal from the June
13, 2011 Final Decision of the Attorney General. Hence, a hearing was held before this
panel of commissioners on June 6, 2012 at 10:45 a.m.
{¶4} The applicant, Roy Jones and his attorney, Kevin Sanislo, appeared at the hearing,
while Assistant Attorney General Lauren Angell represented the state of Ohio.
{¶5} The only issue presented on appeal was whether the panel has the ability to
exercise equitable powers to toll the statute of limitations contained in R.C. 2743.68 and
reach the merits of the applicant’s case. The applicant believes the panel possesses
such powers while the Attorney General disagrees.
{¶6} Roy Jones took the witness stand.           The applicant summarized the criminal
conduct and the subsequent medical treatment and problems he experienced.                Mr.
Jones testified from April, 2001 until February, 2011, he was working steadily in his
chosen profession of masonry. Mr. Jones related on February 12, 2011, while at work
and attempting to pick up a cinder block his “whole left side gave out on him,” which
resulted in the brick falling a great distance to the ground. Luckily no one was under
him so no one was hurt. At that time his employer informed him that he needed to
consult a medical professional to determine the cause of his weakness.                  After
consultation with Drs. Goel and Hachwi he was prescribed medication and began a
course of occupational and physical therapy. Mr. Jones stated he has not returned to
work since February 12, 2011, because his employer has reservations concerning his
physical capabilities. Finally, applicant asserts the brain injury he incurred at the time of
the criminally injurious conduct is an ongoing problem, one he may have to deal with for
the rest of his life. Applicant did not file a supplemental compensation application until
his problems became serious. Whereupon, the testimony of Mr. Jones was concluded.
{¶7} In closing, the applicant states that the evidence has shown that all of Mr. Jones’
problems emanated from the injuries sustained at the time of the criminally injurious
 Case No. V2011-60590                         - 3 -                                    ORDER


conduct.   Due to the nature of the injuries, brain trauma, the applicant filed the
supplemental compensation application when additional problems related to the injuries
arose.
{¶8} The Attorney General did not dispute applicant’s testimony.                 However, the
Attorney General asserted that the panel lacks equitable power and equitable power
rests only with a judge of the Court of Claims. The Attorney General conceded that the
applicant has presented sufficient evidence in the case file and at the hearing to allow a
judge of the Court of Claims to review that evidence and come to a determination
whether equity should be exercised to toll the statute of limitations contained in R.C.
2743.68.   However, since the panel does not have equitable power the Attorney
General’s Final Decision should be affirmed. Whereupon, the hearing was concluded.
{¶9} R.C. 2743.68 states:
           a.            “A claimant may file a supplemental reparations application in a
                claim if the attorney general, a court of claims panel of commissioners, or
                judge of the court of claims, within five years prior to the filing of the
                supplemental application, has made any of the following determinations:
           b.            “(A) That an award, supplemental award, or installment award be
                granted;
           c.            “(B) That an award, supplemental award, or installment award be
                conditioned or denied because of actual or potential recovery from a
                collateral source;
           d.            “(C) That an award, supplemental award, or installment award be
                denied because the claimant had not incurred any economic loss at that
                time.”
{¶10} R.C. 2743.03(A)(1) in pertinent part states:
           a.            “(A)(1) There is hereby created a court of claims. The court of
                claims is a court of record and has exclusive, original jurisdiction of all civil
                actions against the state permitted by the waiver of immunity contained in
 Case No. V2011-60590                           - 4 -                              ORDER


                section 2743.02 of the Revised Code, exclusive jurisdiction of the causes
                of action of all parties in civil actions that are removed to the court of
                claims, and jurisdiction to hear appeals from the decisions of the court of
                claims commissioners. The court shall have full equity powers in all
                actions within its jurisdiction. . .”
{¶11} R.C. 2743.54(A) in pertinent part states:
           a.          “(A) The supreme court shall appoint at least three court of claims
                commissioners to hear and determine all matters relating to appeals from
                decisions of the attorney general pursuant to sections 2743.51 to 2743.72
                of the Revised Code.”
{¶12} R.C. 2743.53(A) states:
           a.          “(A) A court of claims panel of commissioners shall hear and
                determine all matters relating to appeals from decisions of the attorney
                general pursuant to sections 2743.51 to 2743.72 of the Revised Code.”
{¶13} R.C. 2743.61(B) in pertinent part states:
           a.          “If upon hearing and consideration of the record and evidence, the
                court of claims panel of commissioners decides that the decision of the
                attorney general appealed from is reasonable and lawful, it shall affirm the
                same. If the court of claims panel of commissioners decides that the
                decision of the attorney general is not supported by a preponderance of
                the evidence or is unreasonable or unlawful, it shall reverse and vacate
                the decision or modify it and enter judgment thereon.”
{¶14} A panel of commissioners has stated: “the power of decision on equitable
grounds, *** resides only in the judges of the court [of claims] and not in a single
commissioner or a panel of commissioners. Our conclusion in this regard is grounded
upon both practical and legal considerations, as follows:
 Case No. V2011-60590                          - 5 -                                  ORDER


             a.          “***It is clear [from a reading of R.C. 2743.03(A)] that the ‘court’ in
                  the persons of its judges is a separate and distinct entity from the body of
                  Court of Claims
             b.          Commissioners acting singly or as a panel. It is equally obvious
                  that only the court in the persons of its judges is vouchsafed equity
                  powers.
             c.          “***the commissioners constitute a collective statutory infrastructure
                  of the Court of Claims under the [Victims of Crime] Act, but are not the
                  ‘court’ in the same sense as the judges thereof.
             d.         “***By law, judges of the Court of Claims are granted the equity
                  jurisdiction***The jurisdiction of commissioners is legislatively confined in
                  R.C. 2743.52(A) to ‘jurisdiction to make awards for reparations for
                  economic loss arising from criminally injurious conduct, if satisfied***that
                  the requirements for an award of reparations have been met.’           Equity
                  powers could hardly be implied from this language.
             e.         “In summary***it is our opinion that, if departures from the explicit
                  provisions of the [Victims of Crime] Act are to be initiated on equitable
                  grounds, it is the prerogative of the judges of this court and not that of
                  commissioners.”
{¶15} In re Gaines, 63 Ohio Misc. 2d 173, 620 N.E. 2d 295 (Ct. Of Cl. 1993).
{¶16} A panel of commissioners has tolled the statute of limitations pursuant to R.C.
2743.68 based upon an applicant’s pain, persistent medical problems, post traumatic
stress disorder, short-term memory loss, by the exercise of its “equitable powers.” In re
Preston, V2006-21140tc (8-3-07). While a judge of the Court of Claims affirmed the
decision of the three commissioner panel he expressed “reservations regarding the
panel’s reference to its exercise of ‘equitable powers’”. In re Preston, V2006-21140jud
(12-4-07).
 Case No. V2011-60590                                             - 6 -                                          ORDER


{¶17} However, a panel has also denied an applicant’s claim when the supplemental
application was filed over six years after the statute of limitations contained in R.C.
2743.68 had run, based upon insufficient medical evidence.                                                   In re Davis,
V2008-30375tc (9-5-08) aff’d jud (1-9-09). In re Taylor, V2011-60646 (8-5-11).
{¶18} From review of the claim file and upon full and careful consideration given to the
arguments of the parties, we find the Attorney General’s Final Decision should be
affirmed.        We believe this panel does not have the statutory authority to exercise
equitable powers in this situation. However, a judge of the Court of Claims clearly has
the statutory authority to do so.
{¶19} IT IS THEREFORE ORDERED THAT
{¶20} The Attorney General’s June 13, 2011 decision is AFFIRMED;
{¶21} This claim is DENIED and judgment is rendered for the state of Ohio;
{¶22} Costs are assumed by the court of claims victims of crime fund.




                                                                      _______________________________________
                                                                      NECOL RUSSELL-WASHINGTON
                                                                      Presiding Commissioner



                                                                      _______________________________________
                                                                      WILLIAM L. BYERS IV
                                                                      Commissioner



                                                                      _______________________________________
                                                                      SUSAN G. SHERIDAN
                                                                      Commissioner

ID #I:\Victim Decisions to SC Reporter\Panel Decisions\2012\June - Sept 2012\V2011-60590 Jones.wpd\DRB-tad
        A copy of the foregoing was personally served upon the Attorney General and
sent by regular mail to Cuyahoga County Prosecuting Attorney and to:
Case No. V2011-60590             - 7 -   ORDER




Filed 8-3-12
Jr. Vol. 2283, Pgs. 156-161
Sent to S.C. reporter 10-18-12